** SEALED BIDS — SCHOOL DISTRICTS ** IT WOULD NOT BE NECESSARY FOR A BOARD OF EDUCATION (SCHOOL BOARD) TO SECURE SEALED BIDS FOR PURCHASES INVOLVING AN EXPENDITURES OF SCHOOL DISTRICT FUNDS FOR FURNITURE, LIBRARY BOOKS, JANITORIAL SUPPLIES, OR MOST CLASSROOM EQUIPMENT; HOWEVER, IF THE CLASSROOM EQUIPMENT WERE SUCH AS WOULD BECOME AN INTEGRAL PART OF THE BUILDING, AND THE EXPENDITURE INVOLVED AN AMOUNT IN EXCESS OF $1,000, SUCH PURCHASES COULD BE MADE ONLY UPON SEALED PROPOSAL AND TO THE LOWEST RESPONSIBLE BIDDER. (COMPETITIVE BIDDING, FIXTURES) CITE: 70 O.S. 4-22 [70-4-22], 70 O.S. 4-28 [70-4-28] (HARVEY H. CODY)